Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Lenisa on 3/18/22.
The application has been amended as follows: 
	Claim 11

An apparatus to monitor a media presentation, the apparatus comprising: means for receiving to receive a first modulated audio signal from a media device via a wireless data connection using a wireless communication protocol, the first modulated audio signal associated with the media presentation, the means for receiving to output a baseband audio signal corresponding to the first modulated audio signal; means for emitting carried by the housing, the means for emitting to emit the baseband audio signal for receipt by [the] a means for monitoring; means for transmitting to modulate the baseband audio signal to form a second modulated audio signal, the means for transmitting to transmit the second modulated audio signal to wireless headphones using the wireless communication protocol; a first pairing button to cause the means for receiving to pair with the media device; a second pairing button to cause the means for transmitting to pair with the wireless headphones; and a housing 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not reasonably teach a housing comprising a cavity, sleeve, receiver, etc. said housing configured to receive a monitoring device, means for monitoring, etc. such that an emitter, means for emitting, etc. may output a baseband audio signal to said monitoring device such as is recited in independent claims 1, 11. Further, the prior art  does not reasonably disclose the claim 11 recited structures for the monitoring of media usage in concert with the configuration of upstream and downstream pairings to determined input and output devices. The nearest prior art, Neuhauser: 20040064319, discusses various permutations of the required components (Neuhauser: Figs 2-12: various permutations of ensleeved, docked, etc. media monitors, playback systems, etc.) but does not teach or reasonably suggest baseband output of a received audio signal, the output from an output device such as an emitter, speaker, means for emitting, etc., said output device mated, docked, ensleeved or otherwise dimensioned to mate, pair with, etc. an input transducer, microphone, means for monitoring, etc. to receive the emitted baseband audio output, monitor same, and report monitored data to a verification service and/or bridge the monitored data to a downstream device for further output. The average skilled practitioner would have been well motivated to permute among the configuration of Neuhauser input and output devices in concert with a bridging adaptor, wireless adapter etc. for at least the purpose of addressing a range of peripheral devices functional in a network of monitoring devices (see variously Boehnke: 20070115827: Fig 4-10; Srinivasan: 20010053190: Fig 1; Zimbric: 20090061769: Fig 2; Cheng: 20040230332; Steuer: 20050267750 etc.). However, even in concert with Neuhauser the above references do not explicitly teach nor render obvious a sleeve, cavity, etc. configured to physically . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/PAUL C MCCORD/Primary Examiner, Art Unit 2654